Citation Nr: 0732085	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1974.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision in 
which the RO denied the veteran's claim of service connection 
for psoriasis.  In August 2002, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2003, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2003.  In August 2003, the RO issued a supplemental 
SOC (SSOC) reflecting the continued the denial of the claim.

In April 2004, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record. 

In August 2004, the Board remanded the matter on appeal to 
the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.) for further action, to include a 
dermatology examination.  After accomplishing the requested 
action, the RO/AMC continued the denial of the claim on 
appeal (as reflected in September 2005 and March 2007 SSOCs) 
and returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although service medical records reflect an incident of 
skin complaints during service, no psoriasis or other skin 
disability was shown in service.

3.  The only competent and persuasive medical opinion to 
address the question of whether there exists a medical nexus 
between current intermittent psoriasis and service weighs 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for psoriasis are not 
met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for psoriasis, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The July 
2002 rating decision reflects the initial adjudication of the 
claim after issuance of that letter.  Hence, the March 2002 
letter-which meets the first three of Pelegrini's content of 
notice requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not been explicitly 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).

The Board also notes that a June 2007 letter notified the 
veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, the timing of this notice also is 
not shown to prejudice the veteran.  As the Board's decision 
herein denies the claim for service connection, no effective 
date or higher rating is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Harman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, outpatient treatment records from the VA 
Medical Center (VAMC) in Huntington, West Virginia, and 
reports of VA examination.  Also of record and considered in 
connection with the claim is the transcript of the April 2004 
Board hearing, as well as various written statements by the 
veteran and his representative, on his behalf. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

First addressing the question of current disability, the 
Board notes that most recently, the January 2005 VA examining 
physician diagnosed psoriasis, presenting intermittently by 
history, every three to four months.  While this evidence 
supports a finding of current psoriasis disability, the claim 
must, nonetheless, be denied on the basis that there is no 
evidence of psoriasis in service and there is no medical 
nexus between the current disability and service.

The veteran's service medical records reflect that in May 
1974 he complained of a rash over his arms, the trunk of his 
body, and his legs and was seen twice in sick bay for these 
complaints.  The rash initially lessened after administration 
of Benadryl.  Impression of the examiner was contact 
dermatitis with a month long administration of medication 
recommended for treatment.  The report of his October 1974 
discharge examination did not note any skin abnormalities.  
Hence, no psoriasis or other chronic skin disability was 
shown in service.

The record also reflects no evidence of any psoriasis for 
many years after service.  VA treatment records dated from 
April 1978 to July 2005 show treatment for psoriasis in 1990, 
as well as treatment for skin rashes, poison ivy, and 
psoriasis in August 1993, March 1994, May 1994, and July 
1994.  An April 2002 VA mental health assessment noted that 
the veteran used to work for an oil company until he 
developed psoriasis on his hands and feet from a still-
unexplained cause.  An undated VA medical record reflects a 
diagnosis of early recurrence of psoriasis.  The Board points 
out that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no competent evidence of a nexus between 
any current psoriasis disability and service.  Written 
statements from March 1991 to September 1993 from Dr. N.A., a 
private physician, show only that the veteran was treated for 
psoriasis, a condition of unknown cause that could be 
expected to recur on his hands if he resumed work requiring 
contact with irritants or significant friction.  Dr. N.A. 
also wrote that this tendency was not likely to change over 
time.  In the September 1993 statement, Dr. N.A. wrote that 
psoriasis was aggravated by trauma in general, such as 
irritants or friction.  The doctor observed that in the past 
the veteran had severe inflammation of his hands when doing 
work which required handling ropes and chains and exposure to 
various solvents and chemicals.  

In fact, the only medical opinion to directly address whether 
there exists a medical nexus between any current psoriasis 
and service weighs against the veteran's claim.  The January 
2005 examiner found evidence of intermittent psoriasis.  He 
noted that the veteran's greater problem existed when he 
worked, post service, on riverboats and tugboats and barges, 
where he was exposed to ropes, chains, chemicals, and 
solvents.  The examiner commented that the one in-service 
incident of contact dermatitis was acute and transitory in 
nature and resolved, and that the record showed no further 
in-service visits for treatment after May 1974.  The examiner 
found, therefore, that it was not likely that the veteran's 
contact dermatitis was either caused, or continued, or 
developed into his current diagnosis of psoriasis, which was 
then in remission.  The Board finds that this January 2005 VA 
examiner's opinion constitutes probative evidence on the 
medical nexus question.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the oral and written 
assertions of the veteran and his wife-as to the nature of 
the veteran's skin problems-as well as those advanced by the 
veteran's representative, on his behalf.  The Board notes, 
however, that, as indicated above, this claim turns on the 
matter of medical nexus, or relationship-a matter on which a 
layperson without medical training and expertise is not 
competent to render a persuasive opinion.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, none of the lay assertions in this regard have any 
probative value.

Under these circumstances, the claim for service connection 
for psoriasis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for psoriasis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


